             Case 4:19-cv-06009-HSG Document 61 Filed 03/11/21 Page 1 of 2



1

2

3

4

5

6

7

8

9                     UNITED STATES DISTRICT COURT
10                   NORTHERN DISTRICT OF CALIFORNIA
11

12   LORI DEW, G.V., a minor, by and         Case No.: 4:19-CV-06009 HSG
13
     through his guardian ad litem,
     MARYANNE GOULD, W.V., a minor,
14
     B.V., a minor, L.V., a minor, T.C., a   ORDER MODIFYING
15   minor, by and through their guardian ad BRIEFING SCHEDULE
16   litem, MARILYN CORPUS, in each case
     both individually and as successors-in-
17
     interest to the ESTATE OF BRANDON
18   VIRTUE, Deceased,
19
       Plaintiffs,
20

21     vs.
22
     CITY OF SEASIDE, CHIEF ABDUL
23   PRIDGEN, MANUEL FERNANDEZ
24   and DOES 1 THROUGH 100,
     INCLUSIVE,
25

26      Defendants
27

28


                       ORDER MODIFYING BRIEFING SCHEDULE
            Case 4:19-cv-06009-HSG Document 61 Filed 03/11/21 Page 2 of 2



1
                         STIPULATED ORDER

2
          Based on the forgoing stipulations and finding good cause herein, it is
3
     hereby ORDERED as follows:
4
           Plaintiffs shall file their supplemental brief of no more than 15 pages by
5

6    March 19, 2021.
7
          Defendants may file a response of up to 15 pages by April 2, 2019.
8

9

10

11        IT IS SO ORDERED.
12
          DATED: 3/11/2021
13

14
                                           ____________________________
15                                         HAYWOOD S. GILLIAM, JR.
16                                         United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28


                        ORDER MODIFYING BRIEFING SCHEDULE
